       Case 1:20-cv-01022-FJS-CFH Document 1 Filed 08/31/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF NEW YORK




AXH AIR-COOLERS, LLC,
              Plaintiff,                                  1:20-cv-1022 (LEK/CFH)
                                                     No. _____________________
vs.                                                          COMPLAINT
PIONEER BANCORP, INC., PIONEER
BANK, and JOHN DOES 1 THROUGH
10
              Defendants.
                                 ____________________

       Plaintiff, AXH Air-Coolers, LLC, (“AXH” or “Plaintiff”), by its attorneys,

Schiller, Knapp, Lefkowitz & Hertzel, LLP, for its Complaint, alleges as follows:

                                        PARTIES

       1.     Plaintiff, AXH, is an Oklahoma limited liability company organized and

existing under and by virtue of the laws of the State of Oklahoma, with its Corporate

Office located in Tulsa, Oklahoma.

       2.     Defendant Pioneer Bancorp, Inc. is a foreign bank, incorporated in the State

of Maryland, having its principal place of business in Albany, New York.

       3.     Defendant, Pioneer Bank is a banking entity organized and existing under

and by virtue of the laws of the State of New York with its principal place of business at

652 Albany Shaker Road, Albany, New York 12211. (Pioneer Bancorp, Inc. and Pioneer

Bank will hereinafter be referred to collectively as “Pioneer.”)
       Case 1:20-cv-01022-FJS-CFH Document 1 Filed 08/31/20 Page 2 of 6




       4.     Upon information and belief, John Does 1 through 10 are individuals who

are employed by Pioneer in Albany, New York.

       5.     The conduct giving rise to the causes of action herein occurred in

substantial part in the Northern District of New York.

       6.     This Court has jurisdiction over the subject matter of this action pursuant to

(28 U.S.C. § 1332(a)(1)) in that this is an action between citizens of different states and

the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

       7.    Venue is proper pursuant to 28 U.S.C. §139l(b)(1 & 2).



                              FACTUAL ALLEGATIONS

       8.     From its facilities located in the State of Oklahoma, AXH manufactures

pressure vessels that are used in the gas compression industry. In the conduct of its

business, AXH utilizes the payroll services of Southwestern Payroll Service, Inc. (“SW

Payroll”) to pay its employees’ payroll and the federal and state payroll taxes associated

therewith.

       9.     AXH, in the normal course of its agreement with SW Payroll, permitted

SW Payroll to arrange directed payments from a designated AXH account to the bank

accounts of individual employees of AXH. The terms of the agreement also permitted

SW Payroll to withdraw funds from AXH’s account equal to the amounts owing for

federal and state payroll taxes and authorized SW Payroll to deposit such funds in an

account maintained by SW Payroll at a bank or financial institution to be utilized for the

aforesaid purposes. In accordance with said agreement, the funds withdrawn from AXH’s
          Case 1:20-cv-01022-FJS-CFH Document 1 Filed 08/31/20 Page 3 of 6




account for taxes were deposited into a tax account at SW Payroll and were trust funds

held by SW Payroll for payment of taxes due to the federal and state governments.

          10.    Upon information and belief, SW Payroll transferred funds from AXH’s

account to its tax account at Defendant, Pioneer. Upon information and belief, in August

and/or September, 2019, Pioneer, acting through Doe Defendants 1 through 10, removed

funds from SW Payroll’s tax account, including $336,126.26 of AXH’s payroll tax trust

funds and retained those funds for Pioneer’s own use and benefit and said funds were not

remitted to the appropriate taxing authorities.

          11.    AXH has made demand upon Pioneer to return said funds, but Pioneer has

failed and refused to respond to Plaintiff’s demands.



                AS AND FOR A FIRST CAUSE OF ACTION-CONVERSION

          12.    The Plaintiff repeats, reiterates, and realleges each and every allegation set

forth in the preceding paragraphs with the same force and effect as if set forth at length

herein.

          13.    Pioneer and Does 1 through 10, through their deliberate and intentional

seizing of Plaintiff’s funds have wrongfully converted $336,126.26 of Plaintiff’s monies,

plus those additional amounts which may or will be identified during the course of this

proceeding.

          14.    Pioneer and the Doe Defendants knew, or should have known, that such

Client Tax Trust Funds are not the property of Pioneer and could not be used for any

purpose other than remittal to the appropriate taxing authorities.
       Case 1:20-cv-01022-FJS-CFH Document 1 Filed 08/31/20 Page 4 of 6




       15.       Pioneer has failed and refused to return said funds at issue herein, causing

Plaintiff to suffer damages as a result of Pioneer’s wrongful and unauthorized possession

of Plaintiff’s funds and seeks damages in the amount of $336,126.26, plus penalties and

interest already assessed and which may be assessed, interest, costs and attorney’s fees.



    AS AND FOR A SECOND CAUSE OF ACTION-UNJUST ENRICHMENT

       16.       The Plaintiff repeats, reiterates, and realleges each and every allegation

contained in the preceding paragraphs with the same force and effect as if set forth at

length herein.

       17.       Pioneer has been unjustly enriched by the wrongful taking the trust funds

belonging to and deposited on behalf of Plaintiff.

       18.       As such, Plaintiff has been damaged by Pioneer’s unjust enrichment in the

amount of $336,126.26, plus penalties and interest already assessed and which may be

assessed, interest, costs and attorney’s fees.



      AS AND FOR A THIRD CAUSE OF ACTION-GROSS NEGLIGENCE

       19.       The Plaintiff repeats, reiterates, and realleges each and every allegation

contained in the preceding paragraphs with the same force and effect as if set forth at

length herein.

       20.       Pioneer owed a duty to Plaintiff to keep and maintain Client Trust Funds as

special funds pursuant to 26 U.S.C. section 7501. To the extent any of such funds have

been misappropriated, offset, converted, stolen or are otherwise missing and unaccounted
       Case 1:20-cv-01022-FJS-CFH Document 1 Filed 08/31/20 Page 5 of 6




for as a result of any actions of Pioneer or its Doe Defendant employees, Pioneer has

grossly failed to adequately monitor the disbursement of said funds and such gross

negligence has caused damages to Plaintiff.

       21.       As such, Plaintiff seeks damages in the amount of $336,126.26, plus

penalties and interest already assessed and which may be assessed, interest, costs and

attorney’s fees.



          AS AND FOR A FOURTH CAUSE OF ACTION-ACCOUNTING

       22.       The Plaintiff repeats, reiterates, and realleges each and every allegation

contained in the preceding paragraphs with the same force and effect as if set forth at

length herein.

       23.       Plaintiff seeks an accounting from Defendant Pioneer detailing all activity

on all accounts wherein Plaintiff’s trust funds were deposited. The exact amount of

damages sustained by Plaintiff can only be ascertained and verified by virtue of such

accounting.

                 WHEREFORE, Plaintiff prays that this Court enter judgment against

Pioneer and Does 1 through 10, in the amount of $336,126.26, plus penalties and interest

already assessed and which may be assessed, interest, costs, attorney’s fees punitive

damages, and for such other and further relief as this Court deems just, proper and

equitable.
Case 1:20-cv-01022-FJS-CFH Document 1 Filed 08/31/20 Page 6 of 6




                                GARY A. LEFKOWITZ, ESQ.
                                Bar Roll No. 102036
                                Schiller, Knapp, Lefkowitz & Hertzel, LLP
                                Local Counsel for Plaintiff
                                950 New Loudon Road, Suite 109
                                Latham, New York 12110
                                Phone: 518-786-9069
                                E-mail: Glefkowitz@Schillerknapp.com
